TANEY, Circuit Justice.
This case has been submitted on written arguments. The money in question is bequeathed to the Education Society of Virginia, for the benefit of the theological students, at the Protestant Episcopal Theological Seminary of Virginia, near Alexandria, District of Columbia; and the demurrer admits that the complainants represent the society to whom this bequest was intended to be made. The society is not incorporated, and the bequest is to a voluntary association of individuals to take in succession.
The court is of opinion that this case must be governed by the case of Dashiell v. Attorney-General, 5 Har. & J. 392, 6 Har. & J. 1, decided in the Maryland court of appeals; and consequently, that this bequest is void. The principles decided in these two-eases were also ruled by the supreme court, in a case arising in Virginia, in which state, as in this, the statute of Elizabeth concerning charitable uses has not been adopted, nor its principles recognized, as a part of the common law of the state. Trustees of Philadelphia Baptist Ass’n v. Hart’s Ex’rs, 4 Wheat. [17 U. S.] 1. The case of Vidal v. Girard’s Ex’rs, was decided altogether upon the law of Pennsylvania. 2 How. [43 U. S.] 192.
It is very true, that in the last-mentioned case, the supreme court express the opinion that the courts of chancery in England possessed the power of enforcing charities of this description, before the statute of Elizabeth was passed; in other words, that such a devise was good, and might be enforced in chancery. But assuming this to be correct, and that the court were mistaken in the contrary opinion expressed in the case of Trustees of Philadelphia Baptist Ass'n v. Hart’s Ex’rs [supra], yet it does not follow, that because such a bequest would be maintained in England, it must also be maintained in Maryland. Nor is such the doctrine of the supreme court in the case of the *1291Girard College; on the contrary, while the court in that case held that such a devise was valid in Pennsylvania, it still recognized as authority the case of Trustees of Philadelphia Baptist Ass’n v. Hart’s Ex’rs [supra], which decided that a similar devise was void in Virginia. The statute of Elizabeth is not in force in either of these states, and the supreme court founded its decision in the last of these cases, upon the common law of the state as recognized in Pennsylvania, by universal usage and judicial decision. Upon the same principle, this- case must be decided upon the doctrines of the Maryland law, as recognized and established by judicial decisions; and the two cases in the court of appeals before mentioned are conclusive against the validity of the bequest in question.
The circuit courts of the United States administer the laws of the states in which they sit, unless those laws are in conflict with the constitution of the United States, treaties or acts of congress; and as a general rule, regard the decisions of the highest judicial tribunals of the state as conclusive evidence of the law. We do not speak of matters of practice, or the forms of proceeding; but of decisions upon the right or claim in dispute between the parties, where that right depends upon the laws of the particular state.
The cases of Swift v. Tyson, 16 Pet. [41 U. S.] 1, and Carpenter v. Providence Ins. Co., Id. 511, 512, were cases depending upon the usage of commerce, and the general principles of commercial law. And the supreme court have always said that in cases of that description, where the state court does not decide the case upon any particular law of the state, or established local usage, but upon the general principles of commercial law, if it falls into error, that erroneous decision is not regarded as conclusive evidence of the commercial law of the state, and will not be followed as such by the supreme court. And the reason of this distinction is obvious. The state court does not decide in such cases upon the peculiar laws and institutions of the state. Its decision, therefore, is no evidence that any law has been adopted by the state in conflict with the general principles which regulate commercial contracts throughout' the commercial world.
So too, as relates to the jurisdiction of the circuit court sitting as a court of chancery. It is undoubtedly true, as contended for in the argument of the complainant, in regard to equitable rights, that the power of the courts of chancery of the United States, is, under the constitution, to be regulated by the law of the English chancery; that is to say. the distinction between law and equity as recognized in the jurisprudence of England is to be observed in the courts of the United States, in administering the remedy for an existing right. The rule applies to the remedy and not the right; and it does not follow, that every right given by the English law, and which, at the time the constitution was adopted, might have been enforced in the court of chancery, can also be enforced in a court of the United States; the right must be given by the law of the state, or of the United States. It is the form of remedy for which the constitution provides; and if a complainant has no right, the circuit court, sitting as a court of chancery, has nothing to remedy in any form of proceeding.
In the case before the court, the question is: is the bequest which the complainants claim, a valid one by the laws of Maryland? It is a question which, in its nature, necessarily depends upon the laws of the respective states. Some of the states sanction devises of this description; some do not; and undoubtedly it depends upon every state to determine for itself, to whom and in what form, and by what instrument, any property within its borders may pass by devise or otherwise. The court of appeals in Maryland have decided, that a bequest like this is void by the laws of the state, and passes no right to any one. This court is bound to respect this as the law of the state; and if there is no right vested in the complainants by this bequest, this court cannot create one. There is, therefore, neither an equitable nor legal title upon which the powers of a court of the United States can be called into action, either as a court of equity or of law, in behalf of these complainants.
This is not a proceeding to appoint a trustee to execute a valid trust; nor, indeed, are there any cestuis que .trust. This doctrine is fully maintained in the case of Wheeler v. Smith, 9 How. [50 U. S.] 55, which was decided at the -last term of the supreme court. The cases of Trustees of-Philadelphia Baptist Ass’n v. Hart’s Ex’rs, and Vidal v. Girard’s Ex’rs, were in that case recognized as depending upon the laws of the respective states, and not merely upon the doctrines of the English chancery. The bill in this case must, therefore, be dismissed with costs.